Citation Nr: 0949005	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1972, including service in Vietnam from December 
1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran originally submitted a claim for entitlement to 
service connection for PTSD in November 1998 which was denied 
in an unappealed November 1999 rating decision.  The 
Veteran's December 2001 claim to reopen was denied in the 
March 2003 rating decision.  The Veteran disagreed and 
perfected an appeal.

In an August 2007 decision, the Board reopened the Veteran's 
claim and remanded it to the Veterans Benefits Administration 
(VBA) for further evidentiary and procedural development.

The Board notes that in the October 2009 post-remand brief, 
the Veteran's service representative contends that the issue 
of "whether the AOJ erred in denying entitlement to service 
connection for a cyst on the buttocks" is in appellate 
status.  The Board has thoroughly reviewed the record and has 
determined that the Veteran has never raised the issue.  The 
Board submits it to the RO for any action that it may deem 
appropriate.

Next, the Board notes that while additional evidence was 
received from the Veteran after the most recent supplemental 
statement of the case, a remand is not required for the 
issuance of a supplemental statement of the case because such 
evidence is duplicative of evidence already found in the 
record.  See 38 C.F.R. §§ 19.31, 19.37(a), 20.1304 (2009).




FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with PTSD at 
any time during the pendency of the appeal.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he experienced several 
stressful events during his military service and that he has 
developed PTSD as a result of those events.  The Board will 
first address preliminary matters and will then render a 
decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure all required 
notice was provided to the Veteran; request the Veteran's 
military personnel file; request records from the Social 
Security Administration (SSA); prepare a report "detailing 
combat-related stressors" identified by the Veteran in his 
"numerous" statements; request verification of stressors 
from the Joint Services Records Research Center (JSRRC); and 
readjudicate the claim.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that the Veteran was provided 
with letters dated in August 2007, August 2008, November 
2008, June 2009, and July 2009 that, as is described below, 
fulfilled the notice requirements.  The record also now 
includes the Veteran's Army 201 personnel file and obtained 
SSA records related to the Veteran.  The record also includes 
a request made by VBA to the JSRRC for records relating to 
the deaths of two American service members in Saigon in about 
February 1971, and JSRRC's response to the request.  Finally, 
VBA provided the Veteran with a supplemental statement of the 
case in August 2009.

The Board finds that VBA has substantially complied with the 
August 2007 Board remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2009); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This Veteran received notice in letters dated in August 2007, 
August 2008, November 2008, June 2009, and July 2009 that to 
substantiate a claim for service connection the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  In addition, the Veteran was told 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  Finally, 
the letter informed the Veteran of how VA determines a 
disability rating and an effective date in accordance with 
the Court of Appeals for Veterans Claims (Court) holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Veteran was provided notice of 
how to substantiate a claim for service connection of PTSD in 
letters dated in August 2007, August 2008, November 2008, 
June 2009, and July 2009.  He was also advised about 
providing evidence that could support his claim in the above 
letters, including notice that he needed to provide more 
specific information regarding his claimed stressor events.

Moreover even if the Veteran was not provided with adequate 
38 U.S.C.A. § 5103(a) notice in the above letters, the Board 
finds that this problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim after reading the above letters as 
well as the rating decision, statement of the case, and 
supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records and service personnel records as well as pertinent VA 
treatment records and private medical records are in the 
claims file.  The Veteran has also had VA examinations in 
June 1999 and April 2000 regarding his mental condition which 
are adequate for the Board to adjudicate the claim because 
they took place after a review of the record on appeal and 
the examiner provided an opinion as to weather the Veteran 
had PTSD based on the examination and citation to relevant 
evidence found in the claim's files.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007).  

As to VA's obligation to help the Veteran verify his PTSD 
stressors, the record also shows VA on a number of occasions 
asked the Veteran for information about his stressors.  See 
letters dated in August 2008, November 2008, June 2009, and 
July 2009.  Moreover, these records notified the Veteran that 
specificity was required in order for VA to verify his 
claims.  Id.  Likewise, a review of the record on appeal 
shows that the agency of original jurisdiction provided the 
Veteran with adequate VCAA notice regarding what information 
he could provide to verify his personnel assault claims.  Id; 
also see 38 C.F.R. § 3.304(f)(4); M21-1 MR, Part III, Subpart 
iv, Chapter 4, section H, Topic 30 (December 29, 2007).  In 
fact, in August 2007 the Board remanded the appeal 
specifically to give the Veteran another opportunity to 
provide VA with a more detailed statement of his PTSD 
stressors.  In this regard, the Board notes that in order for 
VA to attempt to verify an alleged stressor through official 
service records, at a minimum, the Veteran must provide a 
stressor that can be documented.  See M21-1MR, Part 
IV.ii.1.D.14.d.  Generally, events involving civilians, 
including the child the Veteran reported was shot and killed, 
are considered extremely difficult, if not impossible, to 
verify, and, in such cases, official verification through 
service records is typically not feasible.  Id; see also, 
JSRRC Stressor Verification Guide, Section V (February 2008).  
Nonetheless, following the Veteran's most recent reply to 
VA's request for stressor information, the agency of original 
jurisdiction attempted to verify the claimant's stressors 
with JSRRC in July 2009.  Later that same month, JSRRC 
notified VA that the claimant's stressors were not capable of 
being verified.  See 38 C.F.R. § 3.304(f).  Accordingly, 
adjudication of the claim may go forward without another 
request to JSRRC.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ("the duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence.").  

Finally, VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Board notes 
that the Veteran declined a hearing before a Veterans Law 
Judge in the April 2005 VA Form 9 substantive appeal.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that a veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that a veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, that 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2009);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Analysis

The Veteran seeks service connection for PTSD.  Over the 
years he has made numerous statements regarding the 
underlying stressor events.  Essentially, the Veteran has 
contended that he (1) was harassed and sexually assaulted in 
a barracks in Germany; (2) witnessed two or three people die 
of a drug overdose; (3) saw the dead bodies of soldiers being 
loaded on aircraft; (4) experienced mortar and rocket 
attacks; (5) saw two American soldiers killed in Saigon by 
Vietnamese the Veteran believed to be members of the Viet 
Cong; experienced stress while guarding ships in harbor at 
Cam Rahn Bay, Vietnam; (6) hid in an attic while a Viet Cong 
member searched for him at his girlfriend's house; (7) had a 
girlfriend who died in his arms; and (8) killed his 
Vietnamese girlfriend's unborn baby by punching her in the 
stomach when she was pregnant.  

The Board observes that the Veteran has limited his appeal 
specifically to the issue of his entitlement to service 
connection for PTSD.  See the Veteran's April 2005 
substantive appeal [VA Form 9], as well as the Veteran's 
statements of record, including the most recent statement 
dated October 2009.  Moreover, this case has been developed 
by the RO strictly on the basis of the Veteran's entitlement 
to service connection for PTSD.  Accordingly, the Board need 
not address the matter of the Veteran's entitlement to 
service connection for any other disability.

Discussion

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD: 
the record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  The Board will address each element.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

(i.)  Current disability

Initially, the Board notes that the requirement of a current 
disability is "satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, at 321 (2007).

In this regard, there is conflicting evidence as to whether 
PTSD in fact exists.  The VA examiner who examined the 
Veteran in June 1999 noted that the Veteran first sought 
treatment for his inability to deal with anger in about 
November 1998 when he was admitted to the Lexington, 
Kentucky, VA Medical Center (VAMC).  The June 1999 examiner 
noted that the discharge summary, and none of the VA medical 
records of the Veteran's hospitalization, indicated a 
diagnosis of PTSD, but rather showed a diagnosis of 
polysubstance abuse.  Medical records show that the Veteran 
was admitted in November 1998 based on his complaints of 
depression and suicidal ideations after he had been separated 
from his wife and a Court Order had been obtained by her to 
prevent him from having contact with her or their child.  
After examination and review of all medical records available 
at that time, the examiner diagnosed the Veteran with 
polysubstance disorder, and a secondary diagnosis of 
"dysthymic disorder with anxiety features (and some 
manifestations of post-traumatic stress disorder, but not the 
full syndrome)."  

An April 2000 VA examiner also diagnosed the Veteran with 
"polysubstance abuse in remission, dysthymic disorder with 
anxiety manifestations of post-traumatic stress disorder," 
and a secondary diagnosis of mixed unspecified personality 
disorder. 

On the other hand, a review of the record on appeal reveals a 
number of medical treatment records that show the Veteran 
being diagnosed with PTSD.  Moreover, the Veteran has 
submitted the September 2001 Report of Psychological 
Diagnosis and Treatment by Dr. R.H., Ph.D., who diagnosed the 
Veteran with "Post Traumatic Stress Disorder, Rule out 
Cognitive Disorder NOS Polysubstance Dependence in 
remission," and Dr. R.H. attributed the PTSD to the 
Veteran's "exposure to life threatening situations while 
stationed in Vietnam."  Dr. R.H. indicated that the 
diagnosis was a "DSM IV diagnosis."  The Board observes 
that the Court has held that "a clear (that is, unequivocal) 
PTSD diagnosis by a mental-health professional must be 
presumed (unless evidence shows to the contrary) to have been 
made in accordance with the applicable DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor. Mental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis.  See Cohen v. Brown, 10 Vet. App. 128 at 140 
(1997).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  In its assessment of medical evidence, the 
Board can favor some medical evidence over other medical 
evidence so long as the Board adequately explains its reasons 
for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

It is apparent from the treatment records that diagnosis PTSD 
and Dr. R.H.'s report that the examiners did not have access 
to the Veteran's VA claims folder and hence did not have 
access to the 1998 VAMC discharge summary or either VA 
examiner's report.  The Board finds this to be important 
because the difference in detail regarding the Veteran's 
history provided in the VA examiners' reports is distinctive.  
The VA examiners noted the Veteran's early childhood 
upbringing in an orphanage, and his teenage era behavior 
which resulted, according to the Veteran, in placement in a 
state mental institution.  None of that detail was related in 
Dr. R. H.'s report or in the treatment records.  The VA 
examiners also noted the Veteran's involvement in military 
justice incidents, especially involving unauthorized 
absences.  Neither the treatment records nor Dr. R. H.'s 
report address these concerns.  Likewise, neither the 
treatment records or Dr. R.H.'s report address the impact of 
the Veteran's then recent break up and apparent physical 
abuse of his second wife which resulted in a restraining 
order being placed against him.  Dr. R.H. only states that 
the Veteran's ex-wives divorced him because they could not 
"tolerate his irritability and social withdrawal."  
Evidence in the VA claims folder tends to indicate it was 
something more than this, or at the very least, that Dr. 
R.H.'s characterization is in the light most favorable to the 
Veteran.

In sum, the Board finds that the treatment records that 
contain a diagnosis of PTSD and Dr. R.H.'s report does not 
reflect "clinical data or other rationale to support [the] 
opinion" to the same degree that the data supports the 
conclusions and diagnoses of the VA examiners.  Importantly, 
the Board is not finding that the Veteran's treatment 
providers including Dr. R.H. are incompetent, but rather that 
they provided a diagnosis of PTSD without vital information 
that was before the VA examiners.  As noted above, neither 
the treatment records nor Dr. R.H. address aspects of the 
Veteran's behavior in other aspects of his life, in the same 
detail as did the VA examiner, which may have had an impact 
upon whether the cause of the Veteran's current condition 
were the Veteran's exposure to events during service.  For 
those reasons, the Board finds that the VA examiners' 
opinions are more probative than the treatment records and 
Dr. R.H.'s opinion.  Accordingly, the Board finds that the 
preponderance of the evidence supports a conclusion that the 
Veteran does not have a credible diagnosis of PTSD at any 
time during the pendency of his appeal. 

Furthermore, while the Veteran and his representative as lay 
persons are competent to report on the claimant's symptoms 
because this requires only personal knowledge as it comes to 
them through there senses, they are not competent to provide 
a diagnosis of PTSD because such an opinion requires medical 
expertise which they do not have.  See Davidson, supra; 
Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability).

Therefore, since a condition precedent for establishing 
service connection is the Veteran being diagnosed with the 
claimed disease process when filing the claim or at any time 
during the pendency of his appeal and the record does contain 
a credible diagnosis of PTSD at any time during the pendency, 
entitlement to service connection for PTSD must be denied.  
See 38 U.S.C.A. §§ 1131, 38 C.F.R. §§ 3.303; 3.304(f); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein); also see 
McClain, supra; Hickson, supra.  



In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


